DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 8, 2022, and any subsequent filings.
Claims 3, 4, 9, 11, 12, 38, and 39 stand rejected.  Claims 13-22 stand objected to.  Claims 3, 13-22, and 38 have been canceled.  Claims 4, 9, 11, 12, and 39 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
Response to Arguments
Claim Status
Contrary to Applicants' assertion that Claims 3, 4, 9, 11, and 38 have been objected to as indefinite (Remarks, Page 2 / Paragraph 1 (hereinafter "Pg/Pr")), these claims have been rejected under 35 USC § 112(b) as being indefinite.
As in the prior set of amended claims submitted on August 25, 2021, Applicants' current claim amendments again fail to comply with the requirements of 37 CFR § 1.121(c) as detailed below.  Should Applicants again amend the claims without adhering to the requirements of 37 CFR § 1.121(c), a notice of non-compliance may issue causing delay of prosecution.
Claim Amendments
As to Applicants' reliance upon numbered paragraphs supporting the current claim amendments (Remarks, Pg2/Pr2), the specification as filed must be relied upon for supporting amendments (MPEP 2174) yet the specification as filed does not contain any numbered paragraphs.
As to Applicants' arguments that the amendments to the claims distinguish the claims over the cited prior art (Remarks, Pg2/Pr3-Pg3/Pr2), the amendments are not supported by the specification as filed and unclear as to the claimed structure as detailed infra.
Response to Amendment
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 137 (Spec., Pg21/L8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  
In Claim 4, the status identified indicates "previously presented" although the claim contains amendments and does not conform to the requirements of 37 CFR § 1.121(c); and, 
In Claim 11, an extra space appears between "claim" and "39" in line 1.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 4, 9, 11, 12, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Claim 39 from which all other claims depend recites a bottom hemispherical shape on the dispensing cartridge which does not appear in the application as filed.  Claim 29 also recites a top base yet the specification does not describe the structure and only indicates the top base is marked with reference character 137 which does not appear in the drawings (Spec., Pg21/L4-9).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 9, 11, 12, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "floating dispenser" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites "the dispensing cartridge having a bottom hemispherical shape" yet the claim, written description, and drawings do not provide any structure which corresponds to this limitation rendering the claim indefinite.
Claim 39 recites "a top base" which is only described in the specification as having reference character 137 but the claim, written description, and drawings do not provide any structure which corresponds to this limitation rendering the claim indefinite.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Prior Art Rejections
The prior art, if possible, has been searched for the above recited indefinite claims.  Where the claimed structure cannot be ascertained, no prior art search could be conducted and as a result no rejections based on prior art made.  Although no rejection based upon the prior art has been made, this does not mean that the prior art does not disclose the intended definite claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779